DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on July 30, 2020.  As directed by the amendment: no claims have been amended, claims 1-16 have been canceled, and new claims 17-36 have been added.  Thus, claims 17-36 are presently pending in the application.
Claim Objections
Claims 17, 35, and 36 are objected to because of the following informalities:  
In claim 17, lines 12-13 should be amended to read “…the frame comprising a frame extension configured to extend upward in use, 
In claim 35, line 11 should be amended to read “…the frame extension configured to extend upward in use, 
In claim 36, lines 9-10 should be amended to read “…the frame comprising a frame extension configured to extend upward in use, .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means to allow relative movement between the mask seal and the breathing conduit” in claim 36, line 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 35 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Busch et al. (US 2006/0207599).
As to claim 35, Busch discloses a mask interface 10 (Fig. 1, Fig. 2) comprising: a mask seal 20 comprising a cushion portion 26 configured to contact a face of a user, a tapering portion 28 tapering from a larger cross-section to a smaller cross-section (see Fig. 4, paragraph [0042]), the mask seal 20 comprising a seal inlet 36 comprising a seal inlet opening 36 spaced from the cushion portion 26 with the tapering portion 28 disposed therebetween (see Fig. 4), the mask seal 20 configured to create a gases pathway for the flow of gases to a nose of the user (paragraph [0042]); 
a frame 22 comprising a frame inlet comprising a frame inlet opening (see annotated Fig. 4 below), the frame 22 comprising a frame outlet 62 comprising a frame outlet opening 62 (see Fig. 2) spaced from the frame inlet opening, the frame inlet opening and the frame outlet opening 62 generally aligned (see annotated Fig. 2 below, paragraph [0046]), the frame comprising a frame extension 72 (headgear attaching elements 72, one of which points upward toward the forehead, in use, paragraph [0047], Fig. 1) disposed between the frame inlet and the frame outlet 62 (see annotated Fig. 2 below), the frame extension 72 configured to extend upward in use (shown upward in Fig. 1), and 
an elbow connector 24 comprising a first end comprising a first end opening and a second end comprising a second end opening 18 (see Fig. 1 and annotated Fig. 4 below), the first end rotatably coupled with the frame inlet (paragraph [0046], conduit coupling member 24 allows 360 rotation to mask shell 22), the second end 18 configured to be coupled with a breathing conduit 14 in fluid communication with a gas delivery system 12 (Fig. 1, paragraph [0039]), the frame 22 and the elbow connector 24 configured to create a gases pathway for the flow of gases from the gas delivery system 12 (Fig. 1, paragraph [0039]); and 
a coupling member 38 (rolling diaphragm 38, Figs. 1, 2, and 4) comprising a flexible or stretchable material (flexible membrane 44, paragraph [0043]), the coupling member 38 extending in use between a seal location of the mask seal 20 spaced away from the seal inlet (see annotated Fig. 4 below) and a frame location 66 of the frame 22 spaced away from the frame outlet 62 (annular portion 66 surrounds the frame outlet end 62, see annotated Fig. 2 below, and seals with the outer flange 46 of the rolling diaphragm 38, paragraph [0046]), the coupling member 38 configured to allow relative movement between the mask seal 20 and the frame 22 in use (paragraph [0044]), the coupling member integrated into one or both of the frame 22 and the mask seal 20 (paragraph [0045], mask seal 20 is overmolded onto the rolling diaphragm at inner groove 54), the coupling member 38 providing a suspension mechanism between the mask seal and the frame in use (paragraph [0044]).  

    PNG
    media_image1.png
    572
    753
    media_image1.png
    Greyscale
   

    PNG
    media_image2.png
    700
    863
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US 2006/0207599), in view of Sprinkle et al. (US 2004/0182398).
As to claim 17, Busch discloses a mask interface 10 (Fig. 1, Fig. 2) comprising: a mask seal 20 comprising a cushion 26 configured to surround a nose of a face of a user, at least a portion 28 of the mask seal 20 tapering from a larger cross-sectional shape to pe positioned closer to the face of the user to a smaller cross-sectional shape configured to be positioned farther from the face of the user (see Fig. 4, paragraph [0042]), the cushion 26 of the mask seal adapted to contact the face of the user (paragraph [0042]), the mask seal 20 comprising a seal inlet 36 comprising a seal inlet perimeter surrounding a seal inlet opening 36 (the seal inlet is considered to be the inner wall of the neck portion 34, at the very end 36; thus, it forms a perimeter surrounding an opening to the mask seal, see annotated Fig. 4 below), the mask seal 20 configured to create a gases pathway for a flow of gases to the nose of the face of the user (paragraph [0042]); 
a frame 22 comprising a frame inlet comprising a frame inlet perimeter surrounding a frame inlet opening (see annotated Fig. 4 below), the frame 22 comprising a frame outlet 62 comprising a frame outlet perimeter surrounding a frame outlet opening 62 (see annotated Fig. 2 below, where the frame outlet is considered the inner wall of the mask shell 22 at the very end 62; thus, it forms a perimeter around an opening at 62) see also paragraph [0046]), the frame 22 comprising a frame extension 72 (headgear attaching elements 72, one of which points upward toward the forehead, in use, paragraph [0047], Fig. 1) configured to extend upward in use (shown upward in Fig. 1), and 
an elbow connector 24 comprising a first end comprising a first end opening and a second end comprising a second end opening 18 (see Fig. 1 and annotated Fig. 4 below), the first end opening and the second end opening in fluid communication to allow the flow of gases (see Fig. 1, Fig. 4), the first end received by the frame inlet and rotatably coupled with the frame inlet (paragraph [0046], conduit coupling member 24 allows 360 rotation to mask shell 22), the second end 18 configured to be coupled with a breathing conduit 14 in fluid communication with a gas delivery system 12 (Fig. 1, paragraph [0039]), the frame 22 and the elbow connector 24 configured to create a gases pathway for the flow of gases from the gas delivery system 12 toward the mask seal 20 (Fig. 1, paragraph [0039]); and 
a coupling member 38 (rolling diaphragm 38, Figs. 1, 2, and 4) comprising a rubber, textile, or plastic material (high modulus thermoplastic elastomer or rubbery material, paragraph [0043]), the coupling member 38 extending between a seal location spaced away from the seal inlet of the mask seal 20 (see annotated Fig. 4 below) and a frame location 66 spaced away from the frame outlet 62 in use (annular portion 66 surrounds the frame outlet end 62, see annotated Fig. 2 below, and seals with the outer flange 46 of the rolling diaphragm 38, paragraph [0046]), the coupling member 38 configured to allow relative movement between the mask seal 20 and the frame 22 in use (paragraph [0044]), the coupling member integrated at one end (paragraph [0045], mask seal 20 is overmolded onto the rolling diaphragm 38 at inner groove 54) and attached at the other end (rolling diaphragm 38 is attached to the frame 22 at the outer flange 46 of the rolling diaphragm 38 and the annular portion 66 of the frame 22) to provide a suspension mechanism between the mask seal and the frame in use (paragraph [0044]).  
While it appears that the connection between the rolling diaphragm 38 and the frame/mask shell 22 would likely be removable (since it is formed by holes 50 and projections 68, see Fig. 2), Busch does not expressly disclose that the attachment is a removable attachment.  However, Sprinkle teaches a similar type of connection between a mask frame/shell 20 and a cushion/seal 40, where the connection is removable (see paragraph [0046] and Figs. 5-7).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask interface of Busch so that the connection between the diaphragm 38 and the frame/shell 22 is a removable connection, as taught by Sprinkle, in order to allow the parts to be separately cleaned or replaced (see Sprinkle, paragraph [0046]).

    PNG
    media_image1.png
    572
    753
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    700
    863
    media_image2.png
    Greyscale

As to claim 18, the modified mask interface of Busch discloses that the coupling member 38 is configured to flex or stretch to minimize the effect on the mask seal 20 of external forces exerted on the frame 22 and/or small movement of the frame 22 (see Busch, paragraph [0044]).  
As to claim 31, the modified mask interface of Busch discloses that the coupling member 38 comprises a non-uniform stiffness (Figs. 22-24 show various embodiments of the rolling diaphragm 38 that would read on having a non-uniform stiffness because they result in different areas having different degrees of flexibility or some portions having thicker/stiffer walls than other portions, see paragraphs [0061]-[0062]).  
As to claim 32, the modified mask interface of Busch discloses that the coupling member 38 is configured to flex in one direction easier than another direction (Figs. 22-23 show various embodiments of the rolling diaphragm 38 that allow the diaphragm to flex more easily in some direction than others, because they result in different areas having different degrees of flexibility, see paragraphs [0061]-[0062]).  
As to claim 33, the modified mask interface of Busch discloses that the coupling member is disposed near the frame outlet (see annotated Figs. 2 and 4 above).  
As to claim 34, the modified mask interface of Busch discloses that the frame outlet and seal inlet are generally aligned (see annotated Figs. 2 and 4 above).  
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US 2006/0207599), in view of McCall et al. (US 5,921,239).
As to claim 36, Busch discloses a mask interface 10 (Fig. 1, Fig. 2) comprising: a mask seal 20 comprising a cushion 26 configured to surround a nose of a face of a user, at least a portion 28 of the mask seal 20 tapering away from the face of the user in use (see Fig. 4, paragraph [0042]), the cushion 26 adapted to contact the face of the user (paragraph [0042]), the mask seal 20 comprising a seal inlet 36 comprising a seal inlet opening 36 (the seal inlet is considered to be the inner wall of the neck portion 34, at the very end 36; thus, it forms an opening to the mask seal 20, see annotated Fig. 4 below), the mask seal 20 configured to create a gases pathway for a flow of gases from the seal inlet 36 to the nose of the face of the user (paragraph [0042]); 
a frame 22 comprising a frame inlet comprising a frame inlet opening (see annotated Fig. 4 below), the frame 22 comprising a frame outlet 62 comprising a frame outlet opening 62 disposed closer to the face of the user than the frame inlet opening in use (see annotated Fig. 2 below, where the frame outlet is considered the inner wall of the mask shell 22 at the very end 62; thus, it forms an opening at 62) see also paragraph [0046]), the frame 22 comprising a frame extension 72 (headgear attaching elements 72, one of which points upward toward the forehead, in use, paragraph [0047], Fig. 1) configured to extend upward in use (shown upward in Fig. 1), and 
an elbow connector 24 comprising a first end comprising a first end opening and a second end comprising a second end opening 18 (see Fig. 1 and annotated Fig. 4 below), the first end of the elbow connector 24 configured to be coupled with the frame inlet (paragraph [0046]), the second end 18 of the elbow connector 24 configured to be coupled with a breathing conduit 14 in fluid communication with a gas delivery system 12 (Fig. 1, paragraph [0039]), the frame 22 and the elbow connector 24 configured to create a gases pathway for the flow of gases from the gas delivery system 12 to the frame outlet 62 (Fig. 1, paragraph [0039]); and 
a means to allow relative movement between the mask seal 20 and the breathing conduit 14, the means comprising a flexible coupling member 38 (rolling diaphragm 38, Figs. 1, 2, and 4) comprising a suspension mechanism 44 between the mask seal and the frame in use, the means configured to minimize the effect on the mask seal 20 of pulling forces of the breathing conduit and/or external forces (paragraph [0044]).  
Busch does not disclose that the means to allow relative movement between the mask seal 20 and the breathing conduit 14 additionally comprises a ball and socket joint.  However, it is noted that the connection between the elbow connector 24 and the frame/mask shell 22 allows 360 degrees of rotation between the breathing conduit 14 and the mask seal 20, see Fig. 1, paragraph [0046]).  Furthermore, McCall teaches a connection 46 between an elbow connector 16 and a mask frame/body 14 that includes ball and socket joint 46 (Fig. 3, col. 3, ln. 48-50).  The ball and socket joint allows rotation between the elbow connector 16 and the frame 14, but additionally allows angular movement between the elbow connector 16 and the frame/shell 14 (col. 3, ln. 55-59).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask interface of Busch so that the connection between the elbow connector 24 and the frame/shell 22 is a ball and socket type of connection, as taught by McCall, in order to allow more degrees of freedom of movement between the elbow and frame to prevent dislodgement or disruption of the seal on the patient’s face (see McCall, col. 3, ln. 55-59).

    PNG
    media_image1.png
    572
    753
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    700
    863
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 19-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zollinger et al. (US 2007/0125384), Matula, Jr et al. (US 8,746,249) and Chodkowski et al. (US 10,188,819) each disclose a mask interface having a connection between a frame and a seal, the connection allowing relative movement between the frame and the seal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785